        Case 1:20-cv-02180-JSR Document 51 Filed 04/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NORTH AMERICA PHOTON
INFOTECH, LTD
                                                            Civil Action No. 1:20-cv-02180-JSR
                      Plaintiff,

        v.

DISCOVERORG, LLC,

                      Defendant.


                        ORDER GRANTING REQUEST TO SEAL

       WHEREAS DiscoverOrg, LLC (“DiscoverOrg”) has sought leave to file under seal,

pursuant to this Court’s Individual Rules of Practice, Rules 2(b) and 14, the contractual

agreement (the “Agreement”) between the parties, and the parties having jointly participated

in a telephone conference with this Court on April 28, 2020;

       WHEREAS DiscoverOrg is filing a motion to dismiss North America Photon

Infotech, Ltd.’s Second Amended Complaint (ECF. No. 49) on May 1, 2020, and as part of

that motion, DiscoverOrg seeks to file the Agreement in an unredacted form;

       WHEREAS DiscoverOrg has explained to this Court that the Agreement contains

confidential information of both parties and there is no less restrictive means of providing this

information to the Court other than sealing the Agreement;

       WHEREAS Plaintiff’s counsel does not object to the requested relief;

       NOW THEREFORE, having considered the request, the Court hereby GRANTS

DiscoverOrg’s sealing request. The Clerk is directed to file the Agreement under seal.
        Case 1:20-cv-02180-JSR Document 51 Filed 04/29/20 Page 2 of 2




DiscoverOrg is also directed to file a redacted version of the Agreement at the same time of

filing its motion to dismiss.



IT IS SO ORDERED.

Dated: April 28, 2020


                                                    HONORABLE JED S. RAKOFF
                                                    UNITED STATES DISTRICT JUDGE
